UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 HALO COMPANIES, INC. (Exact name of registrant as specified in Charter) Delaware 000-15862 13-3018466 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) One Allen Center, Suite 500 700 Central Expressway South Allen, Texas 75013 (Address of Principal Executive Offices) 214-644-0065 (Issuer Telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer”and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer [ ] Accelerated Filer [ ]Non-Accelerated Filer [ ]Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes [ ]No [X] State the number of shares outstanding of each of the issuer’s classes of common equity, November 11, 2010: 44,156,306shares of Common Stock, $.001 par value per share outstanding. -1- Halo Companies, Inc. INDEX PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets at September 30, 2010 (unaudited) and December 31, 2009 3 Consolidated Statements of Operations (unaudited) for the three and nine months ended September 30,2010 and 2009 4 Consolidated Statements of Changes in Equity (unaudited) for the nine months ended September 30, 2010 and 2009 5-6 Consolidated Statements of Cash Flows (unaudited) for the nine months ended September 30, 2010 and 2009 7 Notes to Consolidated Financial Statements 8-20 Item 2. Management’s Discussion and Analysis of Financial Condition and Results ofOperations 21-27 Item 3. Quantitative and Qualitative Disclosures about Market Risk 27 Item 4T. Controls and Procedures 27 PART II. OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28-29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults upon Senior Securities 30 Item 4. Submission of Matters to a Vote of Security Holders 30 Item 5. Other Information 30 Item 6. Exhibits 30 SIGNATURES 31 -2- INDEX Part 1 – Financial Information Item 1. Financial Statements Halo Companies, Inc. and Subsidiaries CONSOLIDATED BALANCE SHEETS September 30, 2010 December 31, 2009 (unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Restricted Cash Trade accounts receivable, net of allowance for doubtful accounts of $407,295 and $207,074, respectively Prepaid expenses and other assets Total current assets PROPERTY, EQUIPMENT AND SOFTWARE, net INVESTMENTS IN UNCONSOLIDATED ENTITIES DEPOSITS AND OTHER ASSETS TOTAL ASSETS LIABILITIES AND EQUITY CURRENT LIABILITIES Lines of credit $ $ Accounts payable Accrued liabilities (including $82,610 and $30,499 to related parties, respectively) Deferred revenue Current portion of subordinated debt - Current portion of notes payable to related parties Current portion of notes payable Total current liabilities NOTES PAYABLE, LESS CURRENT PORTION - NOTES PAYABLE TO RELATED PARTY, LESS CURRENT PORTION - SUBORDINATED DEBT, LESS CURRENT PORTION - DERIVATIVE LIABILITY - DEFERRED RENT Total liabilities EQUITY Series Z Convertible Preferred Stock, par value $0.01 per share; 85,801 shares authorized; 0 shares issued and outstanding at September 30, 2010 - - Preferred Stock, par value $0.001 per share; 914,199 shares authorized; 0 shares issued and outstanding at September 30, 2010 - - Series X Convertible Preferred Stock, par value $0.01 per share; 125,000 shares authorized; 120,777 shares issued and outstanding at September 30, 2010 - liquidation preference of $1,207,770 Halo Group, Inc. Preferred stock, par value $0.001 per share; 2,000,000 shares authorized Series A Convertible Preferred Stock; 372,999 shares issued and outstanding at September 30, 2010 liquidation preference of $569,597 Series B Convertible Preferred Stock; 229,956 shares issued and outstanding at September 30, 2010 liquidation preference of $472,119 Series C Convertible Preferred Stock; 124,000 shares issued and outstanding at September 30, 2010 liquidation preference of $316,709 Common stock, par value $0.001 per share; 375,000,000 and 375,000,000 shares authorized; 44,096,782 and 42,232,437 shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively Additional paid-in capital Accumulated deficit ) ) Total equity NONCONTROLLING INTEREST ) ) Total shareholders' equity TOTAL LIABILITIES AND EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. -3- INDEX Halo Companies, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended For the Nine Months Ended September 30, September 30, REVENUE $ OPERATING EXPENSES Sales and marketing expenses General and administrative expenses (including $26,500, $11,499, $61,900, and $51,574 to related parties, respectively) Salaries, wages, and benefits (including $224,747, $1,310,515, $546,104 and $1,310,515 of stock-based compensation) Total operating expenses OPERATING INCOME (LOSS) OTHER INCOME (EXPENSE) Income from unconsolidated entities - - Loss on change in fair value of derivative ) - ) - Interest expense (including $9,987, $8,233, $61,919, and $40,849 to related parties, respectively) Netincome (loss) from operations, before income tax provision ) INCOME TAX PROVISION ) - ) - NET INCOME (LOSS) Loss attributable to the noncontrolling interest NET INCOME (LOSS) ATTRIBUTABLE TO COMMON SHAREHOLDERS $ ) $ ) $ ) $ ) Earning per share: Basic & Diluted $ ) $ ) $ ) $ ) Weighted Average Shares Outstanding Basic & Diluted The accompanying notes are an integral part of these consolidated financial statements. -4- INDEX Halo Companies, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY For the Nine Months Ended September 30, 2010 and 2009 (Unaudited) Halo Companies, Inc. Common Stock Halo Companies, Inc. Series Z Convertible Preferred Stock Halo Companies, Inc. Series X Convertible Preferred Stock Halo Group, Inc. Series A Convertible Preferred Stock Halo Group, Inc. Series B Convertible Preferred Stock Halo Group, Inc. Series C Convertible Preferred Stock Additional Paid-in Capital Accumulated Deficit Noncontrolling Interest Total Shares Amount Shares Amount Shares Amount Shares Amount Shares Amount Shares Amount Balance at December 31, 2008 - 90 - - ) - Issuance of Common Stock - Issuance of Series B Convertible Preferred Stock for cash - Issuance of Series B Convertible Prefered Stock as dividend reinvestment - 9 - Issuance of Series C Convertible Preferred Stock for cash - Issuance of Common Stock shares as payment of discretionary dividend - ) - - - Dividends declared - ) - - ) Issuance of Series Z Convertible PreferredStock for merger ) ) - ) - - ) Issuance of Halo Companies, Inc. Common Stock - ) - - - Stock-based compensation expense - Net income (loss) attributable to common shareholders - ) - ) Allocation of loss to noncontrolling interest - ) ) Balance at September 30, 2009 $ $ - $
